DETAILED ACTION
This action is responsive to the Applicant’s response filed 05/14/21.
As indicated in Applicant’s response, claims 1, 7-8, 12, 15 have been amended.  Claims 1-22 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-21, 1-6 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Buzsaki, USPN: 5,987,422 (herein Buzsaki) in view of Jain et al, USPubN: 2016/0125058 (herein Jain) and Van Velzen, USPubN: 2011/0276977 (herein vanVelzen).
	As per claim 7, Buzsaki disclose a system, comprising: one or more processors; and memory that stores computer-executable instructions that, as a result of being executed, cause the one or more processors to:
	receive a request (client requestor 205 - Fig. 2; request execution of a workflow 705; request 715 - Fig. 7; In response to request from a computer-user, a workflow is executed - col. 2, li. 36-45; col. 5 li. 20-29) to perform a workflow (col. 5, li. 34-36; col. 9 li. 41-43);
	cause a first virtual machine to be instantiated (e.g. constitutes a virtual machine, workflow engine 221 - col. 5 li. 40-44; workflow engine 221 - Fig. 2; notification service 222 is a virtual 
machine - col. 5 li. 52-55; workflow notification service 222 - Fig. 2; col. 7 li. 6-12) to perform a first portion (program code for executing constitutes a virtual machine ... workflow engine 221 ... executes the activities included in a workflow definition - col. 5, li 36-47; workflow notification 
	receive, from the first virtual machine (see workflow engine 221 writes ... message to the message table 600, continuation information - col. 5 li. 45-62; continuation information stored by another process - col. 13 li. 39-45), first information (status table - Fig. 5; message table - Fig. 6; continuation information 725 - Fig. 7; col. 6 li. 36-45; workflow definition 307 - col. 5 li. 36-47; call-back routine - col. 9 li. 12-18 – Note0: status table, continuation information and message thereof, call-back column or workflow definition tables - col. 7 li. 20 to col. 8 li. 3 - read on first information for use by a first process and by a subsequent second process to complete where activity by the first process has been left off - see continuation information - Fig. 7; see stores a message ... a point at which execution ... should resume - col. 2 lines 39-44) and a handle associated with the first information (message 630 - Fig. 6; message 725 - Fig. 7; col. 5 li. 47-50, 56-61 - Notel: message structured with pointer in communication table - store a message to a role, pointer to a message - col. 8 li. 62 to col. 9 li. 3 - for later reference and viewing by other application processes reads on handle associated with continuation information or status activity - Fig. 5 - to be communicated for viewing by following activities - see step 725, 730, 735, 740,745, 750 - Fig. 7)
	 process the first information (e.g. workflow definition) to produce a first result (performs 720 - Fig. 7; col. 9 li. 46-52; col. 6 li. 49-53);
	cause, based on the handle (message table 600 for ... reference by the workflow notification 222, workflow engine 221 writes ... message to the message table 600, continuation information -col. 5 li. 45-62), a second virtual machine to be instantiated to perform a second portion of the workflow (continuation information, workflow to be resumed - col. 6 li. 36-45; col. 10 li. 13-19 -Note2: continuation information written as message by a first VM - workflow engine 221 - to be referenced 
	receive second information (see second result from below) from the second virtual machine (see Note2 from above); process the second information to produce a second result (including continuation information - col. 8 li. 63 to col .9 li. 3; call-back routine, possible responses, message status -col. 9 li. 2-11); and perform, dependent at least on the first result or the second result, an operation (col. 9 li. 15-24).
	A) Buzsaki does not explicitly handle received with receiving the first information as 
	an invoke handle comprising a reference to a snapshot of a state of the first virtual machine.
	The concept of continuation information left for use by a subsequent process so to resume where a first process was left off as per Buzsaki’s use of message handle to convey this information (col. 2 li. 42-59; operations remaining to be executed 750 - Fig. 7) for resumption of a workflow portion entails store of execution state at a specific point in time similar to a snapshot of a execution time point.  Hence reference integrated as a handle to point to a piece of information similar to a execution snapshot is recognized.
	In accordance with the snapshot concept, Jain discloses state of execution left by a previous VM instance in terms of versioned snapshots persisted in datastore (Fig. 2A, B, C, D, E, F), the recorded snapshots when processed can be used to identify pertinent virtual machines (Fig. 3C, para 0009) or clones thereof (para 0021) associated with the storage network and virtualized infrastructure thereof (Fig. IB, 1C), where data associated with snapshot of a given point in time and task state of a virtual machine is being used by a virtualization manager to clone more VMs or instantiate new VM (para 0031), including transferring snapshot data from a previously suspended VM to a newly created VM to implement restore of a frozen transaction; e.g. using a restore command at a different time points to activate different versions of VMs (para 0036) associated with operations of data center infrastructure.
	Hence, use of versioned snapshots left by one or more previous VM instances to identify the VM or clone thereof, in making determination by a virtualization manager to instantiate new VM or clone at a later time point to restore execution on basis of snapshot at a previous time point.
	Similarly, vanVelzen discloses workflow scheduling (Fig. 7-8) per a workflow engine in which configured execution comprises possible N Computational units (Fig. 1) or virtual machines (para 0024) where workflow dependencies can be exploited - e.g. to implement recovery from failure or re-execution - using state information from a previous run by an item of the workflow to reduce the amount of work in re-configuring a interrupted workflow (para 0021), including capture of configuration states or transitional states (para 0030-0033) to facilitate re-runs leading to a consistent state across runs (para 0040-0041), the information capture being screenshots, or snapshot if the computational entity were virtualized(para 0047); hence use of execution states such as snapshot from a previous virtualized workflow entity (e.g. VM) to support recovery of a interrupted workflow schedule is recognized.
	Therefore, based on the use of execution state tables, continuation information - and message pointer referencing thereto- as basis from which to implement virtualized entities to complete a task or resume state of a interrupted task among entities of a workflow, the capture of snapshot left by a virtualized entity - as per vanVelzen or frozen transaction per Jain virtual machines - from a previous workflow run is recognized; and it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement receipt or obtaining of first information in Buzsaki so that manager functionality associated therewith include instructions to receive, from the first virtual machine, first information and reference in form of a handle associated with a snapshot – the handle containing a programmatic reference to information or snapshot capturing execution state at a given time point - as shown in vanVelzen and Jain; because
	generating of snapshots instead of a full screenshots in a workflow managing infrastructure to support resumption of interrupted tasks left by virtualized entities and completion of workflow as scheduled using information processing in relation to persistent state (snapshots) of previous runs as set forth above would suit low cost, limitation on payload and modest allocation on physical resources in a virtualization infrastructure, use of snapshots and information state 
included therewith - as recorded above - to enable a workflow manager context in extracting, identifying state of execution being left at a particular time point, by a given computational entity and a particular task, function type as well as the parametric requirement thereof would permit a workflow scheduler to effectively instantiate proper virtual entity, in terms of runtime context and amount to add, as well as the exact configuration of parametric settings and programmatic function to be attached with creation of the virtual entity destined to resume execution of a computation at the very point where it was left off;
	snapshots when properly structured and administered can serve as basis to distinguish relationships between the execution contexts of the computational entities, enabling a snapshot storage manager to group relevancy information from similarity relationship, and thereby reconfigure snapshot versioning and delta extracting, the grouping and delta identification having for effect in fostering grouping or reuse of common task parameterization, merging of VM contexts thereby alleviating scope of (or need for) extraneous new software creation to support recovery of suspended execution from snapshot processing, or reducing cost on runtime payload of a host operating system. 
	As per claim 9, Buzsaki disclose system of claim 7, wherein:
	the workflow is performed as a result of execution of function code provided to the system by a customer (col. 2 li. 48-51; function intended by the user of the application - col. 3, li. 45-52; client application program 207 -col. 5 lines 25-35) of a computing resource service provider ( Fig. 2-3); and
	the request is received via a computing device associated with the customer ((client requestor 205 - Fig. 2; request execution of a workflow 705; request 715 - Fig. 7; In response to request from a computer-user, a workflow is executed - col. 2, li. 36-45; col. 5 li. 34-36).
	As per claim 10, Buzsaki disclose system of claim 7, wherein the first virtual machine terminates as a result of providing the first information to the system (Fig. 6-7 - Note3: providing
continuation information to a subsequent VM to resume suspended task - operations remaining to be completed 750 - Fig. 7 - reads on a first VM being terminated with continuation data destined for completing task left off by the first VM via message conveying this continuation information - see Fig. 7 - to a second VM).
	As per claim 11, Buzsaki discloses system of claim 7, wherein the snapshot is a serialized representation (message - Fig. 5; IAS table - col. li. 25-41, 58-61; message, call-back routine to ... resume execution of the workflow - col. 9 lines 3-6, 12-15) of a final state (activity, status, result 515, 520, 525 - Fig. 5) of the first virtual machine at an end of first portion of the workflow (Note4: message implementation reads on serialized representation of information such as state of execution, continuation routine to resume a first VM execution - see Fig. 7).
	As per claim 12, Buzsaki does not explicitly disclose (system of claim 11), wherein the snapshot stored as a set of differences between a state represented by a previous snapshot and the final state.
	Jain discloses administering of snapshot via use of delta extraction to consolidate incremental forward file to be correlated with a candidate snapshot, the candidate snapshot identified by comparison with other snapshots to derive a close match (para 0094), the forward file or delta used for merging information among virtual machines associated with the snapshots and metadata store (para 0095) on basis of increment found in different versions and snapshot dependency (para 0101), which can be used to mount version of VM as a subsequent modification, test increment to a existing version or base dependency, e.g. merging snapshot file into one new clone (para 0102)
	On basis of delta extracting and usefulness thereof in administering versioned records, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement structuring of execution state for various execution time point of virtual machines in Buzsaki’s approach so that the structuring includes generating a set of differences between a state or states represented by a previous snapshot and the final state; where differences between previous state and final state contribute to a delta increment as shown in Jain; because identification of delta increment between states of VM execution context identifiable by the version and difference-based correlation among snapshots as administered in Jain would help extracting candidate snapshot deemed sharing characteristics with other for a given version or metadata, the extracting supporting minor configuration of a target VM using a extracted increment, or else merging of commonly dependent snapshot whose parametric setting can be identified via the delta correlation to configure a target VM, thus effecting a optimized configuration in deploying new VM without exhaustive resource utilization by Buzsaki’s virtualization framework per its purport to accommodate client request for VM implementation to fulfill workflow type of service execution.
	As per claim 13, Buzsaki discloses (system of claim 7), wherein the computer-executable instructions that cause the system to cause the second virtual machine to be instantiated (see Note2 from claim 1) are executed as a result of the first result indicating that additional performance of the workflow is demanded (continuation information - Fig. 7; col. 9 li. 17-20; call-back 620 - Fig. 6).
	As per claim 14, Buzsakidoes not explicitly disclose (system of claim 13), the system to perform the operation as the result of the first result indicating that the additional performance is demanded, to 
	cause a third virtual machine to be instantiated to perform the second portion of the workflow; 
	receive third information from the third virtual machine, and 
	process the third information to produce a third result, and 
	further include instructions that cause the system to perform the operation further dependent on the third result.
	Buzsaki discloses information passing per the message table for passing workflow activities 425 (Fig. 4), item activity, workflow status, and error indication (Fig. 5) for correlating continuation of a workflow task with information left as activity status and call-back setting indicated via the message passing (col. 9 li. 1-5, 1320) for a subsequent VM to resume execution state of a previous VM (step 750 - Fig. 7), where units for implementing a workflow comprise as many workflow executing elements as configured by a workflow engine, therefore, the effect of instantiating more than two or three VM at different levels (Fig. 8) to follow through a initiated Workflow start until reaching a completion (col. 10 li. 26 to col 11 line 25) via chaining successive role_response activities until “CompleteWorkflow” is reached and this chaining signifies obviousness in instantiating a third, fourth VM to execute remaining instructions (see Fig. 7; col. 10 li. 12-19) indicated from passed information in the status table and continuation information.
	Thus, based on the information passing and pointer reference in structuring message table per Buzsaki (col. 9 li. 1-5, 12-20) for a interrupted execution to resume, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement snapshot storage and status table in Buzsaki’s workflow engine and completion scenario so that, in response identifying result of the first VM executed state indicating that the additional performance is demanded, the virtualized workflow manager would cause a third virtual machine to be instantiated to perform the second portion of the workflow; receive third information associated with the successfully instantiated third virtual machine; process the third information (by the virtualization manager) to produce a third result using the third VM and cause the host system to perform the operation or processing of result dependent on the third result, because
	Consolidating message table with corresponding pointer and call-back data entails accessibility of the message by all the instances of workflow engine code or VM instances and combining activity status, error indication, program name and call-back parameterization, workflow arguments, state such as found with continuation information to support resumption of a interrupted workflow task portion via generating additional instance of VM (two, three, four or more) to carry on one or more instances of workflow resumption would fall under the ambit of fulfilling a workflow schedule as initiated in Buzsaki’s workflow engine triggered from a start command, iterated via different levels and ending with a completion status as set forth above; the latter satisfyingh a user request as part of the agreement by the storage service infrastructure to manage and fulfill workflow type of user requests.
	As per claim 15, Buzsaki disclose a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least:
	receive a request to execute software code to perform a workflow;
	cause a first virtual machine to be instantiated to execute the software code to at
least:
	perform a first portion of the workflow; and return a first handle (see message handle in Notel of claim 1, the message referring to activity status table - Fig. 4-6, and continuation information - Fig. 7) comprising a reference to a first snapshot (refer to rationale A in claim 7) associated with a state of the first virtual machine;
	receive, from the first virtual machine, first information (see Note0 in claim 7) and the first handle; process the first information to produce a first result;
	cause, based on the first handle, a second virtual machine to be instantiated to execute the software code to at least perform a second portion of the workflow;
	receive second information from the second virtual machine; process the second information to produce a second result; and 
	perform, based on the first result and the second result, an operation.
	( all of which being addressed in claim 7)
	As per claim 16, Buzsaki discloses ( medium of claim 15), wherein the computer system is a server of an event-driven ( request, server to create ... to forward ... based on ... the workflow 
execution request - col .9 li. 41-50), serverless computing platform ( computer ... requestor 205, approver’s computer - col. 5 li. 15-20; computer-user - col. 2 li. 48-59) provided as a service by a computing resource service provider.
	As per claim 17, Buzsaki discloses wherein the executable instructions (medium of claim 15)
	that cause the first virtual machine and the second virtual machine to be instantiated (refer to claim 15; see: constitutes a virtual machine, workflow engine 221 - col. 5 li. 40-44; workflow engine 221 - Fig. 2; notification service 222 is a virtual machine - col. 5 li. 52-55) include instructions that:
	cause the first virtual machine to be instantiated on a first computer host (e.g. login process 216 ... implement workflow engine 221 - col. 5 li. 44-51); and
	cause the second virtual machine to be instantiated on a second computer host different from the first computer host (second login .. .to implement workflow notification service 222 ... to locate role-addressed messages, in which role-input was required - col. 6 li. 18-39 - Note5: first login to trigger initial workflow engine 221 and message directed therefrom to implement another workflow notication service responsive to a second login, for the service to inspect message roles and await role inputs read on separate logins and distinct VM hosts inter-communicating via transmitted messages to elicit roles input)	
	As per claim 18, Buzsaki does not explicitly disclose ( medium of claim 15), wherein: the executable instructions further include instructions that further cause the computer system to:
	receive, from the first virtual machine, third information and an additional handle;
	cause, based on the additional handle, a third virtual machine to be instantiated to execute the software code to at least perform a third portion of the workflow;
	receive third information from the third virtual machine; and
	process the third information to produce a third result; and
	the executable instructions that cause the computer system to perform the operation further include instructions that further 
	cause the computer system to further perform the operation based on the third result.
	But the passing of handle and associated information for a third VM to be instantiated after a first or second VM and using the result from executing the third VM to perform operation required for completion of a workflow falls under the ambit of the subject matter addressed in claim 14; and the above “receive”, “cause”, “receive”, “process” and “perform” steps would have been obvious for the same reasons set forth with rationale of claim 14.
	As per claim 19, Buzsaki does not explicitly disclose ( medium of claim 15), wherein the first handle is a reference that indicates a location where the first snapshot is stored with a storage service.
	Buzsaki discloses inter-role communication on basis of reference information included with messages, which, upon being checked by a role browser, returns a URL which can be used to implement a notification service - a second VM - via execution of the URL-identified program code, so that the instantiated notification service executes the URL-identified code to communicate message to a next host for prompting a input (col. 13 li. 48 to col. 14 li. 19) to resume execution of the workflow. Hence, workflow resuming triggered from message and URL information therefrom to trigger execution of URL-identified code and cause a next host to resume workflow execution signifies obvious referencing role in a communicated message to locate URL where snapshot or continuation information in order for a second VM to process and trigger continuation code to achieve role-based workfow resuming at another host.
	Therefore, based on continuation information and call-back function being conveyed as part of a snapshot (see rationale A in claim 7) generated by a first VM context, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the role-to-role communication paradigm in Buzsaki’s web browser processing of messages so that a first message (handle) is a reference that indicates a location where the first snapshot or continuation information is stored (with a storage service in Buzsaki’s network), because 
	the location identified therewith - e.g. URL returned by a host browser - to support instantiation of second VM and execution of URL-based code would fulfill the inter-role paradigm endeavored in Buzsaki, which can be carried out with (second VM) communicating continuation code to a destination host/role, and thereby causing the destination host/role to perform actions effecting resumption of a portion of the workflow originated from a first Workflow execution context in which a snapshot (refer to rationale A in claim 7) associated therewith has been saved.
	As per claim 20, Buzsaki does not explicitly disclose (medium of claim 15), wherein the executable instructions that cause the computer system to cause the computer system to perform the operation further include instructions that further cause the computer system to 
	provide a response that indicates, dependent at least on the first result or the second result, whether the workflow succeeded.
	But based on effect of invoking a CompletwWorkflow procedure (Fig. 9) and the exit code upon completing this procedure (CompleWorkflow exits - col 11 lines 20-34; col. 13 lines 1-5) in
relation to a workflow process started by the workflow engine, It would have been obvious before
the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the completeWorkflow procedure as set forth in Buzsaki so that the procedure instance, upon a successful execution, would provide a response (e.g. exit code) that indicates, dependent at least on the first result or the second result, whether the workflow succeeded; because programmatic exit code indicating a success in completing all portions of a initially started workflow would obviate utilization of the infrastructure resources to investigate causes or circumvent obstacles responsible for effect of not achieving a workflow.
	As per claim 21, Buzsaki discloses (medium of claim 15), wherein the software code further causes the first virtual machine to terminate (see resume from below) after the first handle is returned to the computer system (resume, completeWorkflow - col. 12 li. 41-65; step 750 - Fig. 7; col. 13 li. 1-5; resume execution of a workflow indicated by continuation information stored by another process - col. 13 li. 39-45). 
As per claim 1, Buzsaki disclose a computer-implemented method, comprising: receiving, via an application programming interface, a request (refer to claim 7) to perform a workflow; and fulfilling the request by at least:
	causing a first virtual machine configuration to be instantiated (refer to first virtual machine in claim 7) to execute function code to perform a first portion (refer to claim 7) of the workflow, wherein the first portion of the workflow includes:
	storing a first snapshot (refer to handle referencing a snapshot per rationale A in claim 7) of a state of execution of the first virtual machine configuration; and terminating the first virtual machine configuration (refer to claim 10); 
	receiving (refer to claim 7), from the first virtual machine configuration, first information and an invoke handle comprising a reference (refer to rationale in claim 7) to the stored first snapshot of the state (refer to claim 7) of execution of the first virtual machine configuration;
	performing a first operation based on the first information (refer to claim 7); 
	causing, using the invoke handle, a second virtual machine configuration (refer to claim 7) to be instantiated (see Note2) to execute the function code to perform a second portion (refer to claim 7) of the workflow continuing from the stored state of execution of the first virtual machine configuration, 
	receiving second information from the second virtual machine configuration (see second virtual machine configuration from above); performing a second operation based on the second information (refer to second result per claim 7); 
	determining, based on performance of the first operation and the second operation, a workflow result (refer to perform based on first result and second result per claim 7; refer to rationale in claim 20)) and providing the workflow result (see above) in response to the request.
	B) Buzsaki does not explicitly disclose wherein the second portion of the workflow includes storing a second snapshot of a state of execution of the function code and terminating the second virtual machine configuration
	Storing of snapshot at each execution context is shown in structuring of status table (*) and activity status coupled with message structure (Fig. 4-6) which serve as handle passed to other host or associated roles to resume execution in case a continuation information (Fig. 7) is identified with the message.
	Hence, as different part of the workflow can be subjected to role-to-role message passing paradigm in invoking other processes at different hosts to resume execution (col. 13 line 11 to col.
19 line 4) via effect of transferring a URL between roles and thereby invoking URL-identified code instantiating either a second and/or third VM (per rationale of claim 14), the storing of information at each VM context prior to structuring status tables -- per (*) from above - and message passing is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to cause execution context of a second VM as raised by effect of host-to-host message passing, so that the second portion of the workflow would equally include storing a second snapshot of a state of execution of the function code (of the second VM) as part of forming a continuation information prior to terminating the second virtual machine configuration, because stored snapshot and continuation information associated with message passing as endeavored in Buzsaki would have for benefits in providing proper continuation-type of parametric setting, point in time achieved segment of a process and name and programmatic state of unachieved portions of workflow left with the snapshot or continuation information, the latter equipped with URL-identified code to raise another host to construct workflow resumption code or gather input from a destination role to parameterize call-back or procedure setting needed to resume the remaining instructions of the workflow; e.g. second VM left off portion to be resumed by a third VM as set forth with claim 14 from above, along the chain of host and roles inter-linked via URL inside message handles.
	As per claim 2, Buzsaki does not explicitly disclose (method of claim 1), wherein the invoke handle is a uniform resource name.
	But use of a message handle to include URL has been set forth as obvious per the rationale of claim 19; hence the uniform resource name extracted from a invoke handle would have been obvious for the same reasons set forth with prosecution of claim 19.
	As per claim 3, Buzsaki discloses (method of claim 1), wherein performance of the second portion of the workflow continues from an end (col. 13 li. 1-5; resume execution of a workflow
 indicated by continuation information stored by another process - col. 13 li. 39-45) of the first
portion of the workflow (step 750 - Fig. 7)..
	As per claim 4, Buzsaki discloses (method of claim 1), wherein: causing the second virtual machine configuration to be instantiated to execute the function code.
	Buzsaki does not explicitly disclose second virtual machine configuration as
	causing, using the invoke handle and a plurality of parameters, a plurality of second virtual machine configurations to be instantiated to execute the function code, wherein each of the plurality of second virtual machine configurations is associated with a different parameter of the plurality of parameters;
	receiving second information further includes receiving a set of second information from the plurality of second virtual machine configurations; and
	performing the second operation further includes performing the second operation based at least in part on a set of second information received from the plurality of second virtual machine configurations.
	But the above fall under the ambit of storing parametric setting, snapshot type of achieved or unachieved workflow portion left off by a first or second workflow VM for use by either a second VM or a third VM, respectively.
	Thus, based on structuring status tables (see (*) from above), continuation information coupled with message passing per Buzsaki’s role based communication, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement instantiation of a second VM per Buzsaki’s approach so that invoke handle would include setting for second VM configuration and parametric setting specific to the second VM, the second information based thereon to be received and supporting operation expected by the second VM instance; because of the same reasons set forth with storing of snapshot at each transfer of workflow portion (per rationale A and B in claim 7 and claim 1) and the message setting designed for chaining successive invocation by way of additional VM instances considered obvious per rationale in claim 14.
	As per claim 5, Buzsaki disclose computer-implemented method of claim 1, wherein: 
	the first portion of the workflow that includes storing the first snapshot further
	includes generating and storing the first snapshot corresponding to the state of execution of the function code (refer to rationale A in claim 7) executed by the first virtual machine configuration; and the computer-implemented method further comprises 
	receiving the function code (refer to perform first portion from below ) that, as a result of being executed by the first virtual machine configuration (see Note0 in claim 7), further causes the first virtual machine configuration to at least:
	perform the first portion of the workflow to produce the first information (see Note0 in claim
7); and
	return the first information (refer to claim 7; see Note0) and the invoke handle (refer to claim 7), the invoke handle corresponding to the first snapshot (refer to rationale A in claim 7).
	As per claim 6, discloses (computer-implemented method of claim 5), wherein the first snapshot is stored as a set of differences between a current state of the first virtual machine
configuration and a previous state of the first virtual machine configuration.
	( all of which being addressed in claim  12)
Claims 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Buzsaki, USPN: 5,987,422 (herein Buzsaki) in view of Jain et al, USPubN: 2016/0125058 (herein Jain) and Van Velzen, USPubN: 2011/0276977 (herein vanVelzen), further in view of Preston et al, USPubN: 2013/0262898 (herein Preston) and Zhang et al, USPubN: 2011/0131365 (herein Zhang)
	As per claim 8, Buzsaki does not explicitly disclose instructions (per system of claim 7) that further cause the one or more processors to 
	determine to store the snapshot in one of persistent storage or non-persistent storage, the determination based at least in part on an estimated delay between performance of the first portion of the workflow and the second portion of the workflow.
	Snapshot persisted in non-volatile disks or database files for versioning and extraction by a virutalization manager as in Jain entails a delay between when the VM snapshots were captured and a time where snapshots from persistent storage are being processed to instantiate new VM or clones (Fig. 1C, Figs 2; para 0021, 0031; para 0036).
	Time differential between context in which snapshot are to be stored in a non-volatile disk or memory and context of a immediate recovery using snapshot directly from runtime RAM is shown in Zhang’s storage system, where snapshots can be written from RAM to a physical space of a flash memory, as blocks for use in address translating (para 0027) and executing a power-off recovery (Fig. 4) , according to which, snapshot data can be transferred back into RAM to effectuate recovery from an unexpected power-off event (para 0024-0025); hence urgency of a recovery due to unexpected power off triggering snapshot to be stored back into RAM from non-volatile flash is recognized.
	Preston, on the other hand, discloses hibernation context utilizing a power-down process stores snapshot content from RAM to non-volatile memory (para 0025) but upon detection of a problematic condition or fault recovery, re-initializing the computing device by not invoking the power-down process, regenerating the maintained snapshot to respond the fault in quick manner (see claim 11,12 - pg. 8); hence urgency in regenerating snapshot from non-volatile to volatile memory for quick recovery over a detected fault entails determination on an estimated delay for possibility to resume a workflow interrupted by a fault.
	Thus, determination of a non-urgent storing of snapshots to non-volatile memory or disc as opposed to time pressing effect of sustaining runtime/RAM stored snapshots for their urgent use is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement store of execution state of VM or virtualized entities per Buzsakis’ implementation of storage application so that virtualized execution state or VM snapshot would be based on determination criteria for persisting snapshot in persistent, non-volatile or non-persistent, volatile storage, the criteria or constraint including a determined estimated delay between performance of the first portion of the workflow and the second portion of the workflow, based on which either a persistent storage or non-persistent storage can be used to store the snapshot, i.e. the delay-based constraint dictating a urgency to provide a quick recovering using RAM stored snapshot as per Preston and Zhang, or nonurgency or long term store such as a NV memory or disc as per Zhang, Jain or power-down hibernation in Preston; because
 	time urgency or estimated delay between a VM context of code instance and first snapshot capture and a VM context in which the snapshot is being re-used to invoke a recovery invocation can be indicative as to whether snapshot data can be transferred for long term storage or version management, which would provide consistent, well-administered and updated information that can be made time and again available for later reprocessing, the NV storage (via transfer from RAM as set forth above) improving usable space volatile memory for use by the host system;
urgency determination as to whether to cause snapshot to be retained in immediate volatile memory or transferred for longer persistent ROM, disc, or NV memory store would reduce undue allocation of resources in having to retrieve snapshot from afar into a immediate system recovery instance when a critial fault condition is detected, and otherwise (via transfer snapshot from RAM as set forth above) would spare volatile memory of a host system to respond to other more time-constrained.
Claims 22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Buzsaki, USPN: 5,987,422 (herein Buzsaki) in view of Jain et al, USPubN: 2016/0125058 (herein Jain) and Van Velzen, USPubN: 2011/0276977 (herein vanVelzen), and further of Allen, USPN: 9,448,827 (herein Allen)
	As per claim 22, Buzsaki does not explicitly disclose (non-transitory computer-readable storage medium of claim 21), wherein the software code that causes the first virtual machine to terminate causes one or more computing resources allocated to the first virtual machine to be deallocated and made available to be used by another virtual machine.
	Resuming workflow by a second VM as in Buzsaki using continuation information or state of previously executed workflow portion left by a first VM (continuation information stored by another process -col. 13 li. 39-45; col. 11 li. 20-34; step 750 - Fig. 7) entails termination of the latter, and unused resources associated with it.
	Allen discloses resources redistribution (col. 2, li. 27-30) environment in listening response time (Fig. 9-10) of plurality of virtual resources with emphasis to improve performance and efficiency of the distribution of resources, including close tracking on overallocated or underutilized resources from guest virtual machines, all subject for being reclaimed (col. 2 lines 24-51), including time length (col. 4 line 58 to col. 5 line 16) to reclaim resources among delay issues such as response time (Fig. 5) among others as factors into implementing policies and business values in handling requests; e.g. factors used in performance heurisitics to suspend (Fig. 1-3) slow responding virtual machines. Hence, reclaiming or de-allocating unused VM resources from time-based performance issues or underutilization per suspension heuristics is recognized.
	Based on the transfer of workflow portion across VM implementations and hosts in Buzsaki, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement resources manager of the virtualization infrastructure in Buzsaki so that upon determination by a workflow engine effecting the first virtual machine to terminate, the manager logic would also cause one or more computing resources allocated to the first virtual machine to be deallocated and made available to be used by another virtual machine - per the VM activity responses listener, resources reclaiming and redistribution in Allen; because
	tracking of underutilized resources or overallocated resources of guest VM within a host context so that resources from terminated VM or suspended instances thereof can be de-allocated and used forth to resplenish pool of virtualized resources geared for redistribution - as set forth in Allen - would provide for other processes (other VMs) to thereby fulfill a targeted workload, expediting completion of client requests; i.e. with benefits in improving infrastructure performance, distribution of workload and resources, resulting also in fulfilling a good level of QoS as well as business targets under provision of SLA.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 15, 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 14 of copending Application No. 16,366,976 (hereinafter ‘976).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.

Instant claim 1						‘976 claim 1
receiving, via an application programming interface a workflow request to perform a workflow;
receiving, via an application programming interface, a workflow request to perform a workflow;
causing a first virtual machibe configuration to be instantiated to execute function code to perform a first portion of the workflow;
storing a first snapshot of state of execution of the first virtual machine configuration; 
terminating the first virtual machine configuration; receiving, from the first virtual machine configuration, first information and an invoke handle comprising a reference to the stored first snapshot of the state of execution of the first virtual machine configuration;
causing a first virtual machine instance of a plurality of virtual machine instances to execute function code to perform a first portion of the workflow,
storing a first state of execution of the function code as a first snapshot;
receiving a first invoke handle corresponding to the first snapshot, the first invoke handle being a reference to the first snapshot and the stored first state of execution of the function code;
causing, using the invoke handle, a second virtual machine configuration to be instantiated to execute the function code to perform a second portion of the workflow continuing from the stored state of execution of the first virtual machine configuration;
causing, using the first invoke handle and the first information, a second virtual machine instance of the plurality of virtual machine instances to resume execution of the function code from the first state of execution to perform a second portion of the workflow
wherein the second portion of the workflow includes storing a second snapshot of a state of execution of the function code and terminating the second virtual machine configuration;
storing a second state of execution of the function code as a second snapshot; receiving a second invoke handle corresponding to the second snapshot; terminating the second virtual machine instance;
performing a second operation based on the second information; determining, based on performance of the first operation and the second operation, a workflow result; and
providing the workflow result in response to the request
causing, using the first invoke handle and the first information, a second virtual machine instance of the plurality of virtual machine instances to resume execution of the function code from the first state of execution to perform a second portion of the workflow;


	Hence, instant claim 1 is deemed an obvious variant to the subject matter of ‘976 claim 1.
	Instant claim 7						‘976 claim 5
receive a request to perform a workflow;
in response to receipt of a workflow request,
cause a first virtual machine to be instantiated to perform a 
first portion of the workflow; 
receive, from the first virtual machine, first information and
 a handle associated with the comprising a reference to a snapshot of a state of the first virtual machine;
 cause, based on the handle, a second virtual machine to be instantiated to perform a second portion of the workflow; 
cause a first virtual machine instance to execute software code to perform a first portion of a workflow, performance of the first portion resulting in submission 
of an operation request to an entity;
receive, from the entity, a resume workflow request that includes: a handle that comprises a reference to a 
snapshot that corresponds to a state of execution of the software code;
cause, using the handle to the snapshot, a second virtual machine instance to execute the software code from the state to perform a second portion of the workflow;
receive second information from the second virtual 
machine; 
receive, from an additional virtual machine instance that executes a final portion of the workflow, a workflow 
result;
process the second information to produce a second result; 
and perform, dependent at least on the first result or the
 second result, an operation.
and provide the workflow result in response to the 
workflow request.


	Hence, instant claim 7 is deemed an obvious variant to ‘976 claim 5.
	Further, instant claim 15 contains substantially the similar steps to those in instant claim 7, hence would be deemed obvious over the language of ‘976 claim 5.
	Instant claim 18 recites first virtual machine, a second virtual machine and a third virtual machine to perform result of the workflow on basis of snapshot being received from first or second VM and per such combination, claim 18 is deemed obvious variant to the scenario of ‘976 claim 14 having a third virtual machine upon receiip of first and second snapshot handle.
	Instant claims 2-6, 8-15, 16-17, 19-22 for being dependent on a rejected base claims are also unpatentable in view of the above rejection.
Response to Arguments
Applicant's arguments filed 5/14/21have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that “continuation information” per Buzsaki as information pointing to where execution of a workflow shoud resume from is not same as “handle comprising a reference to a snapshot of state of the first virtual machine” as newly added language to claim 7 (Applicant's Remarks pg. 11, top).  The added feature being alleged as patentable has been prosecuted with a particularly expressed rationale of the rejection, and since the above allegation made no analysis to the prongs of the rationale, the merits of the added language is deemed largely inconclusive.
(B)	In response to the Applicant’s allegation that claims 1 and 15 are equally patentable in view of the added limitation as mentioned above regarding patentability of claim 7, there has been no sufficient analytics (supplied with the above allegation) over the details of the Office Action addressing this added feature, and the allegation is deemed inconclusive.
( C )	Applicants have submitted that the feature recited as “uniform resource name”per claim 2, as information to trigger resumption of a workflow by another host, as cited with jjj’s provision of URL is not same as a “resource name” being a reference to the stored first snapshot of execution state of a first virtual machine as expressed in claim 2 (Applicant's Remarks pg. 12).
	Actually, Buzsaki discloses inter-role communication on basis of reference information included with messages, which, upon being checked by a role browser, returns a URL which can be used to implement a notification service - a second VM - via execution of the URL-identified program code, so that the instantiated notification service executes the URL-identified code to communicate message to a next host for prompting a input (col. 13 li. 48 to col. 14 li. 19) to resume execution of the workflow. Hence, workflow resuming triggered from message and URL information therefrom to trigger execution of URL-identified code and cause a next host to resume workflow execution signifies obvious referencing role in a communicated message to locate URL where snapshot or continuation information in order for a second VM to process and trigger continuation code to achieve role-based workfow resuming at another host. (see rejection of claim 19). Therefore, based on continuation information and call-back function being conveyed as part of a snapshot deemed obvious (per rationale A in claim 7) generated by a first VM context, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the role-to-role communication paradigm in Buzsaki’s web browser processing of messages so that a first message (handle) is a reference that indicates a location where the first snapshot or continuation information is stored (with a storage service in Buzsaki’s network) and so, for the expressed motivations or benefits set forth with the 103 prongs of claim 19 which recites the same language to claim 2.  
	In short, the above allegation by Applicants has not provided counter-arguments or prima facie type of analysis made commensurate to the very details of the 103 rationale as effectuated in the prosecution of claim 19 or 2. Thus, resolution of the non-patentability state of claim 2 or 19 as set forth above remains largely inconclusive.
	In all, the claims as submitted stand rejected as set forth with this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

July 08, 2021